EXHIBIT 10.1







COMMUNITY SAVINGS
EXECUTIVE LIFE INSURANCE BONUS PLAN


This Executive Life Insurance Bonus Plan (the “Plan”), is effective as of the
17th day of August, 2019, and is entered into by Community Savings (the “Bank”)
and Alvin B. Parmiter (the “Executive”).  For purposes of the Plan, the term
“Company” means Community Savings Bancorp, Inc.


W I T N E S S E T H


WHEREAS, the Bank desires to establish the Plan to provide the Executive with
certain bonus compensation in recognition of his service and contributions to
the Bank; and


NOW, THEREFORE, in consideration of the premises and the material covenants and
agreements contained in this Plan, the Bank and the Executive do hereby
establish the Plan and agree as follows:


SECTION 1
DEFINITIONS


When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:
“Bonus Compensation” means the Primary Bonus and the Supplemental Bonus. The
compensation to be paid hereunder shall be in addition to all other compensation
payable by the Bank to the Executive.


“Change of Control” means:


(i)
The consummation of the acquisition by a person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of more than fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Company
or the Bank; or



(ii)
The individuals who, as of the date hereof, are members of the board of
directors of the Bank or of the Company (the “Board of Directors”) cease for any
reason to constitute a majority of the Board of Directors, unless the election,
or nomination for election by the stockholders, of any new director, was
approved by a majority vote of the Board of Directors and the new director
shall, for purposes of this Plan, be considered as a member of the Board of
Directors; or



(iii)
Approval by the stockholders of the Company or the Bank of (1) a merger or
consolidation if the stockholders, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty-one percent (51%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
or the Bank outstanding immediately before such merger or consolidation; or (2)
a complete liquidation or dissolution or a plan for the sale or other
disposition of all or substantially all of the assets of the Company or the
Bank; or




--------------------------------------------------------------------------------

(iv)
A sale of all or substantially all of the assets of the Bank or the Company.



Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty-one percent (51%) or more of the combined voting power of
the then outstanding securities of the Bank or the Company are acquired by a
trustee or other fiduciary holding securities under one or more benefit plans
maintained for employees of the entity; or (2) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.


“Policy” means a whole life policy with Mass Mutual, 10 pay policy.


“Primary Bonus” means a bonus in an amount sufficient to pay the annual premium
on the Policy.


“Retirement Age” means age 60.


“Supplemental Bonus” means a bonus in addition to the Primary Bonus, in an
amount determined under Section 2.3.


SECTION 2
BONUS COMPENSATION
 
2.1 Primary Bonus Amount.  The Bank shall pay to the Executive, as provided in
Section 3, for services rendered to the Bank, a Primary Bonus in an amount equal
to the annual premium on the Policy and as set forth on Schedule 1 to the Plan.


2

--------------------------------------------------------------------------------

2.2 Supplemental Bonus.  In addition to the Primary Bonus, the Bank shall pay to
the Executive, as provided in Section 3, a Supplemental Bonus for each year in
which a Primary Bonus is paid to the Executive.  The Supplemental Bonus shall be
computed in accordance with the following formula:


Supplemental Bonus = [premium amount/(l-n)] less [premium amount]


For purposes of this Section, ‘n’ shall mean the Executive’s marginal federal
and state tax rate, expressed as a decimal.  The assumed marginal federal and
state tax rate for purposes of determining the Supplemental Bonus shall be
determined by the Bank, in its sole discretion.  Initially, and until changed by
the Bank, the marginal federal and state tax rate shall be assumed to be thirty
percent (30%).  The Bank’s obligation to pay the Supplemental Bonus shall be
fixed and certain at the time the premium is remitted to the Insurer and shall
not be abrogated due to the Executive’s subsequent termination of employment.


2.3 Change in Employment Status.  In the event the Executive ceases to be a
full-time employee of the Bank, the Bonus Compensation payments otherwise
payable under this Plan shall cease and the Plan shall immediately terminate.  
Notwithstanding the foregoing, if for the year in which the Executive ceases to
be a full-time employee, the Primary Bonus payment has been made prior to the
Executive’s change in employment status, the Bank shall be obligated to make the
Supplemental Bonus payment set forth in Section 2.2 for that year.


SECTION 3
PAYMENT OF BONUS COMPENSATION
 
The Primary Bonus payable to the Executive pursuant to Section 2.1 representing
the annual premium shall be paid by the Bank directly to the insurance company
that issued the Policy.  Each premium payment shall be made on or prior to the
due date for the premium payment.   The Supplemental Bonus provided for in
Section 2.2 shall be either paid in cash to the Executive within the same
calendar year but not later than thirty (30) days following the payment of the
Primary Bonus or used by the Bank to satisfy the tax withholding requirements on
the Primary Bonus, as determined in the sole discretion of the Bank.


SECTION 4
POLICY OWNERSHIP
 
A Policy purchased with respect to the Executive shall be purchased and owned by
the Executive.  All incidents of ownership of the Policy shall belong to the
Executive, including, without limitation, the right to name a beneficiary of the
Policy.  Notwithstanding the foregoing, the Executive may not surrender the
Policy or obtain Policy loans prior to termination of this Plan.  Any surrender
or withdrawal from the Policy in contravention of the foregoing sentence,
without


3

--------------------------------------------------------------------------------

the written consent of the Bank, shall cause this Plan to immediately
terminate.  The insurer issuing the Policy shall not be a party to this Plan for
any purpose.




SECTION 5
TERMINATION
 
Subject to Sections 2.3 and 6, the Plan shall terminate as of the earlier of (i)
the date of the Executive’s termination from full-time employment with the Bank,
including, without limitation, termination of employment on account of
disability or retirement, or (ii) the Executive’s attainment of his Retirement
Age.  Additionally, Plan may be terminated by mutual written agreement of the
Bank and the Executive.


SECTION 6
CHANGE OF CONTROL
 
6.1 In the event of a Change of Control, the Bank, or any successor to this Plan
shall pay, in the manner provided in Sections 2 and 3, a Primary Bonus payment,
in a lump sum, in an amount necessary to provide the remaining premium payments
listed on Schedule 1 from the date of the Change of Control until the date the
Executive would attain age 60.  Notwithstanding the foregoing, the payment
hereunder shall not exceed an amount that would cause the Policy to cease to be
a “life insurance” contract under Section 7702(a) of the Internal Revenue Code
of 1986, as amended (the “Code”) using the guideline premium requirements of
Section 7702(c) of the Internal Revenue Code.  In the event that the payment of
the Primary Bonus would result in the Policy ceasing to be considered a life
insurance contract under Section 7702(a) of the Code, then the excess of the
Primary Bonus above the amount that could be paid without having the Policy
ceasing to be considered a life insurance contract shall be paid to the
Executive as part of the Supplemental Bonus.


6.2 Additionally, the Bank or any successor to this Plan shall pay a
Supplemental Bonus to the Executive in an amount calculated in accordance with
Section 2.2 (without regard to any reduction in 6.1), plus the amount, if any,
which is paid as a Supplemental Bonus in order to avoid the contract from being
considered not a life insurance contract.  


6.3 The payments under Sections 6.1 or 6.2 shall be made to the Executive within
ten (10) days of the Change in Control.


SECTION 7
NO CONTRACT OF EMPLOYMENT
 
This Plan shall not constitute a contract for the continuing employment of the
Executive by the Bank or any affiliate of the Bank.


4

--------------------------------------------------------------------------------

SECTION 8
ASSIGNMENT
 
This Plan and the obligations hereunder may be assigned by the Bank to another
entity that becomes the employer of the Executive.


SECTION 9
AMENDMENT
 
This Plan shall not be modified or amended except in writing duly executed by
the Bank and the Executive.




[Signature Page Follows]




5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Executive have executed this Plan on the
23rd day of August, 2019.
 


COMMUNITY SAVINGS




/s/ Michael S. Schott

By: Michael S. Schott



 
  ALVIN B. PARMITER




/s/ Alvin B. Parmiter








6